Under New York City Charter (effective Jan. 1, 1938), section 488, subdivision 3, and section 491, the Fire Commissioner has jurisdiction, when an existing standpipe system no longer functions because certain parts or appurtenances have been broken or are missing, to order the repair or restoration of such parts or appurtenances provided no reconstruction of the building itself be required.
The judgment should be affirmed.
LEHMAN, Ch. J., LOUGHRAN, FINCH, RIPPEY, LEWIS, CONWAY and DESMOND, JJ., concur.
Judgment affirmed. *Page 307